DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the specifically enumerated and ordered features of the independent claims inclusive of:
“for each of the candidate dialogs, computing, by the automated agent, a joint metric for the candidate dialog based on a function of a relevance probability, a utility value, and a discoverability probability associated with each of the one or more candidate responses included within the candidate dialog, wherein for each of the one or more candidate responses within the candidate dialog, (1) the relevance probability of the candidate response is a probability that the candidate response 1s relevant to the user, and (ii) the utility value of the candidate response specifies a utility of the candidate response to the user; and
transmitting, by the computing device, the candidate dialog with the highest joint metric to the client device of the user”. 

Exemplary references include:
a) Rosser (US 20170351445): par. 0095: “FIG. 5 shows various steps of an autonomous response engine generating a natural language response to a natural language query that can be utilized to implement the inventive concepts described herein. Generating the response includes receiving a query 92, parsing the query into a statement 94, searching a statement-response database for a match 96, if a match is found, generating one or more candidate responses 98, checking if a conversational strategy applies 100, if a strategy applies ranking the candidate responses according to the requirements of the strategy 102, checking to see if a context is available 104, is a context is available, further ranking the candidate responses by the criteria of the context 106, then selecting a now highest ranking of the candidate responses 108 and responding to the query using the now highest ranking of the candidate responses 110.”
b) Bangalore (USP 8566102): Claim 1: “…receiving a spoken natural language user query; organizing task data into a ranked hierarchical structure based on the spoken natural language user query, wherein the task data comprises one of (1) the first formatted task data and the second formatted task data, and (2) the third formatted task data; generating a ranked list of relevant responses to the spoken natural language user query using the ranked hierarchical structure to perform vector space modeling; and initiating a two-way, natural language spoken dialog to provide a response to the spoken natural language user query according to the ranked list.”; 
c) Cooper (US 20090089044): par. 0035, 0038 and 0049: Intent analysis performed on user queries in order to return more relevant search results.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457